DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 01/11/2021; Information Disclosure Statements, filed 01/11/2021; 04/26/2022.
Claims 1-20 are pending. Claims 1, 11, and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”), U.S. Pub. No. 2013/0151974 A1, published June 2013, in view of Wyatt et al. (“Wyatt”), U.S. Patent No. 11,308,074 B1, issued April 2022.

Regarding independent claim 1, Cho teaches a computer-implemented method for simulating a thumbnail preview, the method comprising: receiving an indication to store a document; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014). Cho teaches the outline view description and content previews may be stored in the data store with the interactive content (par. 0064-0066; par. 0069).
Cho teaches evaluating the document to determine a document structure comprising a plurality of content types; because Cho teaches an outline view where various panels may contain one or more content previews which may allow the content user to preview the content associated with the electronic content work; for example, the panel displaying the various sections of the electronic content work may include previews of the various videos, figures, three-dimensional models or the like displayed next to the sections in which they are contained in the electronic content (par. 0014). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).
Cho teaches determining a portion of the document reducible to a viewable area of a thumbnail preview; based on the portion, identifying at least a first content type of the plurality of content types, wherein the first content type comprises first content in a first format; based on the portion, identifying at least a second content type of the plurality of content types, wherein the second content type comprises second content in a second format; because Cho teaches the publisher component may identify content portions of the electronic content used to create the content previews; identification of the content used to create the previews may be based upon one or more rules which may specify which types of content to preview; the rules may specify both the type of content to preview (or not to preview) and how the content is to be previewed (par. 0055). 
Cho teaches the rules may specify the size of each content preview (and in some examples, the size may vary based on content type); the content may be resized in order to match the size given (e.g., a thumbnail size) (par. 0056). For example, for video content, the content preview may be a still thumbnail image of a representative video frame; the representative video frame may be the first frame of the video, the last frame, a randomly chosen frame, a frame specified in the video content metadata, or a frame specified in the rules file; the representative video frame may then be resized; this is then the content preview for the video frame (par. 0056).
Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).
Cho further teaches organizational elements are displayed with both a chapter number and chapter title and content previews showing a thumbnail of an image in the chapter (par. 0033; Fig. 1).
Cho suggests but does not expressly teach determining a first rendering schema for the first content type that reflects the first format; determining a second rendering schema for the second content type that simulates the second content; and generating a simulated thumbnail preview of the document by rendering the first content type according to the first rendering schema and the second content type according to the second rendering schema; because Cho teaches a rendering module to render the interactive electronic content and outline view (par. 0070-0071). Cho teaches storing XML files (par. 0074), and using a schema to render the content formatting rules (par. 0065). However, Cho does not expressly teach a first and second schema for different content types.
However, Wyatt teaches a content provider management system where each content provider can define their own schemas for use with their content and can define different schemas for use with different types of content (col. 4, l. 6-17; Fig. 1). Wyatt teaches a particular content producer could define a first schema for use with source video content and a second schema for use with subtitle content (col. 4, l. 17-29). Wyatt teaches that the schema could be expressed in XML or any suitable format (col. 3, l. 61-col. 4, l. 29).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for creating and displaying outline views taught by Cho, with the methods of defining different schemas for use with different types of content, taught by Wyatt, since both Cho and Wyatt were directed to displaying multiple types of content, and it would have been obvious to combine the disclosed elements, according to the methods disclosed in Cho, in order to achieve predictable results, since Cho contemplated examples of embodiments including elements in addition to those disclosed, and any combination of the disclosed elements (Cho, par. 0104; 0108). KSR.

Regarding dependent claim 2, Cho teaches the computer-implemented method of claim 1, wherein at least the document structure of the document is displayed by the simulated thumbnail preview; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).

Regarding dependent claim 3, Cho teaches the computer-implemented method of claim 1, wherein the first content type is different than the second content type based at least in part on the first format; since Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).
Cho further teaches organizational elements are displayed with both a chapter number and chapter title and content previews showing a thumbnail of an image in the chapter (par. 0033; Fig. 1).

Regarding dependent claim 4, Cho teaches the computer-implemented method of claim 1, further comprising: retrieving one or more rules; because Cho teaches the publisher component may identify content portions of the electronic content used to create the content previews; identification of the content used to create the previews may be based upon one or more rules which may specify which types of content to preview; the rules may specify both the type of content to preview (or not to preview) and how the content is to be previewed (par. 0055). 
Cho does not expressly teach and executing at least one of the one or more rules to determine the first rendering schema for the first content type that reflects the first format; because Cho teaches a rendering module to render the interactive electronic content and outline view (par. 0070-0071). Cho teaches storing XML files (par. 0074), and using a schema to render the content formatting rules (par. 0065). However, Cho does not expressly teach a first and second schema for different content types.
However, Wyatt teaches a content provider management system where each content provider can define their own schemas for use with their content and can define different schemas for use with different types of content (col. 4, l. 6-17; Fig. 1). Wyatt teaches a particular content producer could define a first schema for use with source video content and a second schema for use with subtitle content (col. 4, l. 17-29). Wyatt teaches that the schema could be expressed in XML or any suitable format (col. 3, l. 61-col. 4, l. 29).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for creating and displaying outline views taught by Cho, with the methods of defining different schemas for use with different types of content, taught by Wyatt, since both Cho and Wyatt were directed to displaying multiple types of content, and it would have been obvious to combine the disclosed elements, according to the methods disclosed in Cho, in order to achieve predictable results, since Cho contemplated examples of embodiments including elements in addition to those disclosed, and any combination of the disclosed elements (Cho, par. 0104; 0108). KSR.

Regarding dependent claim 5, Cho teaches the computer-implemented method of claim 1, wherein the first content type is visually distinctive based on the first format; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).

Regarding dependent claim 6, Cho teaches the computer-implemented method of claim 1, further comprising: determining a file type of the document; and determining the document structure based at least in part on the file type; because Cho teaches an outline view where various panels may contain one or more content previews which may allow the content user to preview the content associated with the electronic content work; for example, the panel displaying the various sections of the electronic content work may include previews of the various videos, figures, three-dimensional models or the like displayed next to the sections in which they are contained in the electronic content (par. 0014). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).

Regarding dependent claim 7, Cho teaches the computer-implemented method of claim 6, wherein the file type comprises one of: a word processing file type, a notebook file type, a presentation file type, or a spreadsheet type; since Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).


Regarding dependent claim 8, Cho teaches the computer-implemented method of claim 1, wherein the first content type is one of: a bulleted list, a numbered list, a checklist, a title, a section header, a table, a hyperlink, bolded text, or an image; since Cho teaches the rules may specify the size of each content preview (and in some examples, the size may vary based on content type); the content may be resized in order to match the size given (e.g., a thumbnail size) (par. 0056). For example, for video content, the content preview may be a still thumbnail image of a representative video frame; the representative video frame may be the first frame of the video, the last frame, a randomly chosen frame, a frame specified in the video content metadata, or a frame specified in the rules file; the representative video frame may then be resized; this is then the content preview for the video frame (par. 0056).

Regarding dependent claim 9, Cho teaches the computer-implemented method of claim 1, wherein the second content type is one of: minimally formatted text, underlined text, or italicized text; because Cho teaches using textual clues and text matching algorithms to find and recognize organizational elements based on the wording in the organizational element, the format of the text (e.g., font size, layout, font type, bolded fonts, italicized fonts, underlined fonts, etc.), or a particular textual structure (par. 0052).

Regarding dependent claim 10, Cho teaches the computer-implemented method of claim 5, further comprising: using heuristics to determine that the first content type is visually distinctive based on the first format; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014). For example, finding the text "Chapter 1" may indicate that the content after the text is the beginning of Chapter 1, that "Chapter 1" is an organizational element, and that "1" is an ordering (par. 0052).

Regarding independent claim 11, Cho teaches a client device, comprising: at least one processor; and at least one memory storing computer-executable instructions that when executed by the at least one processor cause the client device to: receive an indication to store a file; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014). Cho teaches the outline view description and content previews may be stored in the data store with the interactive content (par. 0064-0066; par. 0069).
Cho teaches evaluate the file to determine a file structure comprising a plurality of content types; because Cho teaches an outline view where various panels may contain one or more content previews which may allow the content user to preview the content associated with the electronic content work; for example, the panel displaying the various sections of the electronic content work may include previews of the various videos, figures, three-dimensional models or the like displayed next to the sections in which they are contained in the electronic content (par. 0014). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).
Cho teaches identify at least a first content type of the plurality of content types, wherein the first content type comprises first content in a first format; identify at least a second content type of the plurality of content types, wherein the second content type comprises second content in a second format; Cho teaches generate a file map comprising at least the file structure, the first content type, and the second content type; because Cho teaches the publisher component may identify content portions of the electronic content used to create the content previews; identification of the content used to create the previews may be based upon one or more rules which may specify which types of content to preview; the rules may specify both the type of content to preview (or not to preview) and how the content is to be previewed (par. 0055). 
Cho teaches the rules may specify the size of each content preview (and in some examples, the size may vary based on content type); the content may be resized in order to match the size given (e.g., a thumbnail size) (par. 0056). For example, for video content, the content preview may be a still thumbnail image of a representative video frame; the representative video frame may be the first frame of the video, the last frame, a randomly chosen frame, a frame specified in the video content metadata, or a frame specified in the rules file; the representative video frame may then be resized; this is then the content preview for the video frame (par. 0056).
Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).
Cho further teaches organizational elements are displayed with both a chapter number and chapter title and content previews showing a thumbnail of an image in the chapter (par. 0033; Fig. 1).
Cho suggests but does not expressly teach determine a first rendering schema for the first content type that reflects the first format; determine a second rendering schema for the second content type that simulates the second content; and generate a simulated thumbnail preview of the file by rendering the first content type according to the first rendering schema and the second content type according to the second rendering schema; because Cho teaches a rendering module to render the interactive electronic content and outline view (par. 0070-0071). Cho teaches storing XML files (par. 0074), and using a schema to render the content formatting rules (par. 0065). However, Cho does not expressly teach a first and second schema for different content types.
However, Wyatt teaches a content provider management system where each content provider can define their own schemas for use with their content and can define different schemas for use with different types of content (col. 4, l. 6-17; Fig. 1). Wyatt teaches a particular content producer could define a first schema for use with source video content and a second schema for use with subtitle content (col. 4, l. 17-29). Wyatt teaches that the schema could be expressed in XML or any suitable format (col. 3, l. 61-col. 4, l. 29).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for creating and displaying outline views taught by Cho, with the methods of defining different schemas for use with different types of content, taught by Wyatt, since both Cho and Wyatt were directed to displaying multiple types of content, and it would have been obvious to combine the disclosed elements, according to the methods disclosed in Cho, in order to achieve predictable results, since Cho contemplated examples of embodiments including elements in addition to those disclosed, and any combination of the disclosed elements (Cho, par. 0104; 0108). KSR.

Regarding dependent claim 12, Cho teaches the client device of claim 11, wherein at least the file structure of the file is displayed by the simulated thumbnail preview; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).
Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).

Regarding dependent claim 13, Cho teaches the client device of claim 11, wherein the first content type is different than the second content type based at least in part on the first format; since Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).
Cho further teaches organizational elements are displayed with both a chapter number and chapter title and content previews showing a thumbnail of an image in the chapter (par. 0033; Fig. 1).

Regarding dependent claim 14, Cho teaches the client device of claim 11, the computer-executable instructions when executed by the at least one processor further causing the client device to: determine a portion of the file reducible to a viewable area of a thumbnail preview, wherein the first content type and the second content type are identified within the portion; since Cho teaches the rules may specify the size of each content preview (and in some examples, the size may vary based on content type); the content may be resized in order to match the size given (e.g., a thumbnail size) (par. 0056). For example, for video content, the content preview may be a still thumbnail image of a representative video frame; the representative video frame may be the first frame of the video, the last frame, a randomly chosen frame, a frame specified in the video content metadata, or a frame specified in the rules file; the representative video frame may then be resized; this is then the content preview for the video frame (par. 0056).
Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1).

Regarding dependent claim 15, Cho teaches the client device of claim 14, wherein the viewable area of the thumbnail preview is of a fixed size; because Cho teaches the rules may specify the size of each content preview (and in some examples, the size may vary based on content type); the content may be resized in order to match the size given (e.g., a thumbnail size) (par. 0056).


Regarding dependent claims 16-18, claims 16-18 are directed to substantially similar subject matter as recited in dependent claims 8-10, above, and are therefore rejected along the same rationale.

Regarding independent claim 19, Cho teaches a computer storage medium storing computer-executable instructions that when executed by a processor cause a server system to perform operations, comprising: receiving a file upload; receiving a file map for the file comprising a file structure and a plurality of content types; because Cho teaches a publisher component may create the outline view description and include the outline view description as part of the electronic content work, which may be placed in an electronic store for download by one or more content users (par. 0060). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014). Cho teaches the outline view description and content previews may be stored in the data store with the interactive content (par. 0064-0066; par. 0069).
Cho teaches an outline view where various panels may contain one or more content previews which may allow the content user to preview the content associated with the electronic content work; for example, the panel displaying the various sections of the electronic content work may include previews of the various videos, figures, three-dimensional models or the like displayed next to the sections in which they are contained in the electronic content (par. 0014). Cho teaches in some examples, the outline view may be automatically created based upon the organization, structure, and content of the electronic content, and in some examples, the outline view automatically and dynamically updates itself when the electronic content updates (par. 0014).
Cho teaches based on the plurality of content types, retrieving at least a first content type comprising first content in a first format; based on the plurality of content types, retrieving at least a second content type comprising second content in a second format; because Cho teaches the publisher component may identify content portions of the electronic content used to create the content previews; identification of the content used to create the previews may be based upon one or more rules which may specify which types of content to preview; the rules may specify both the type of content to preview (or not to preview) and how the content is to be previewed (par. 0055). 
Cho teaches the rules may specify the size of each content preview (and in some examples, the size may vary based on content type); the content may be resized in order to match the size given (e.g., a thumbnail size) (par. 0056). For example, for video content, the content preview may be a still thumbnail image of a representative video frame; the representative video frame may be the first frame of the video, the last frame, a randomly chosen frame, a frame specified in the video content metadata, or a frame specified in the rules file; the representative video frame may then be resized; this is then the content preview for the video frame (par. 0056).
Cho teaches creating previews for multiple content formats including the following: Panel 1020 displays thumbnail previews of images or figures 1080, 1082, 1084, 1086; videos 1090; slideshows 1110; and guided tours 1120, 1122 from the organizational level associated with the organizational element of the panel 1020 or panel sections 1030, 1040. Other content previews may be shown (depending on whether or not those content types are present in the organizational level). For example, panel section 1030 shows content previews 1100, 1102, and 1104 associated with three-dimensional models. Other examples may include Test Yourself previews, Slideline previews, and the like (par. 0036; Fig. 1). Cho further teaches organizational elements are displayed with both a chapter number and chapter title and content previews showing a thumbnail of an image in the chapter (par. 0033; Fig. 1).
Cho suggests but does not expressly teach determining a first rendering schema for the first content type that reflects the first format; determining a second rendering schema for the second content type that simulates the second content; and generating a simulated thumbnail preview of the file by rendering the first content type according to the first rendering schema and the second content type according to the second rendering schema, wherein at least the file structure of the file is displayed by the simulated thumbnail preview; because Cho teaches a rendering module to render the interactive electronic content and outline view (par. 0070-0071). Cho teaches storing XML files (par. 0074), and using a schema to render the content formatting rules (par. 0065). However, Cho does not expressly teach a first and second schema for different content types.
However, Wyatt teaches a content provider management system where each content provider can define their own schemas for use with their content and can define different schemas for use with different types of content (col. 4, l. 6-17; Fig. 1). Wyatt teaches a particular content producer could define a first schema for use with source video content and a second schema for use with subtitle content (col. 4, l. 17-29). Wyatt teaches that the schema could be expressed in XML or any suitable format (col. 3, l. 61-col. 4, l. 29).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the system for creating and displaying outline views taught by Cho, with the methods of defining different schemas for use with different types of content, taught by Wyatt, since both Cho and Wyatt were directed to displaying multiple types of content, and it would have been obvious to combine the disclosed elements, according to the methods disclosed in Cho, in order to achieve predictable results, since Cho contemplated examples of embodiments including elements in addition to those disclosed, and any combination of the disclosed elements (Cho, par. 0104; 0108). KSR.

Regarding dependent claim 20, dependent claim 20 is directed to substantially similar subject matter as recited in dependent claim 4, above, and is therefore rejected along the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angiulo et al.		U.S. Pub. No. 2005/0210414 A1	published	September 2005
Stabb et al.		U.S. Pub. No. 2005/0091612 A1	published	April 2005
Moore et al.		U.S. Pub. No. 2006/0036568 A1	published	February 2006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144